EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francine Nesti on 2/16/2021.

The application has been amended as follows: 
	TO THE CLAIMS:
Amend the claims as follows:


(Currently amended) A solar cell made of semiconductor material for generating electrical power from solar energy and having a first solar unit comprising a second doped substrate and a third doped substrate; [[a]] wherein the second doped substrate is provided directly on said first doped substrate in a shifted manner in order to define a first junction area in between; [[a]] wherein the third doped substrate is provided directly under said second doped substrate in a shifted manner in order to define a second junction area in between; wherein a first dielectric region is provided between the first doped substrate and the third doped substrate, and wherein a voltage is formed between the first doped substrate and the third doped substrate[[.]];  
wherein the length of the first junction area is smaller than the length of each of the first doped substrate and the second doped substrate; and 
wherein the length of the second junction area is smaller than the length of each of the second doped substrate and the third doped substrate.


2. (Currently amended) The solar cell according to claim 1, wherein said first solar unit further comprises a fourth doped substrate placed directly under or directly above or directly next to said third doped substrate in order to define a third junction area in between in a manner not contacting the second doped substrate.  

3. (Currently amended) The solar cell according to claim 2, wherein said first solar unit further comprises a fifth doped substrate placed directly under or directly above or directly next to said first doped substrate in order to define a fourth junction area in between in a manner not contacting the second doped substrate or the fourth doped substrate.  

5. (Currently amended) The solar cell according to claim 1, wherein is formed between of the doped substrates at 

directly connected to the first solar unit in a manner defining an intermediate junction area with the fourth doped substrate or the fifth doped substrate of the first solar unit 


11. (Currently amended) The solar cell according to claim 1, wherein parallel lines are provided which have pluralities of solar units where each one is connected in a serial manner

13. (Currently amended) The solar cell according to Claim 1, wherein pluralities of solar units are provided which are connected serially to each other 

14. (Currently amended) The solar cell according to claim 1, wherein at least one of the doped substrates comprises at least two layers 

15.-16. (Canceled).

17. (Currently amended) The solar cell according to Claim 1, wherein the length of the junction area between two joined doped substrates is equal to half of the length of each of the joined doped substrates or is smaller than half of the length of each of the joined doped substrates.  

18. (Currently amended) The solar cell according to Claim 1, wherein the width of the junction area between two joined doped substrates is equal to the width of each of the joined doped substrates or is smaller than the width of each of the joined doped substrates.  

19. (Currently amended) The solar cell according to claim 1, wherein at least one junction area length is different from the other junction area lengths.  

20. (Currently amended) The solar cell according to claim 1, wherein all of the junction area lengths are equal to each other.  

21. (Currently amended) The solar cell according claim 1, wherein each doped substrate has at least one flat face which is in a prismatic form which provides formation of [[a]] the junction area with the adjacent doped substrate. {YB:00843478.DOCX }International Application Serial No. PCT/TR2017/050652Page 8 of 10 Preliminary Amendment Dated: July 12, 2019  

22. (Currently amended) The solar cell according to claim 1, wherein the dielectric region is filled with dielectric material, wherein said dielectric filling material is transparent.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726